NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                                                 This opinion was filed for record
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                            at    8'1 0(\G\n\    on   m;      1Jl)(J

                                                          6~ciW-
                                                            SUSAN L. CARLSON
                                                                   SUPREME COURT CLERK




        DAVID DUNNINGTON and JANET     )
        WILSON, .                      )
                                       )                     No. 91374-9
                     Petitioners,      )
                                       )
            v.                         )                     EnBanc
                                       )
        VIRGINIA MASON MEDICAL CENTER; )
        UNKNOWNJOHNDOESANDJOHN         )
        DOE CLINICS,                   )
                                       )
                     Respondents.      )
                                       )                     Filed        FEB 0 2 2011


              JOHNSON, J.-This case involves a medical malpractice action for a lost

        chance of a better outcome. The parties jointly sought direct discretionary review

        under RAP 2.3(b)(4), challenging two pretrial rulings. Two questions of law are

        before us: (1) whether a court should use a "but for" or "substantial factor"

        standard of causation in loss of chance cases and (2) whether evidence relating to a

        contributory negligence defense should be excluded based on the plaintiffs failure

        to follow his doctor's instructions. The trial court decided that the but for standard

        applies and the contributory negligence defense was not appropriate in this case.

        We affirm in part and reverse in part.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


                                  FACTS AND PROCEDURAL HISTORY

               On September 1, 2011, David Dunnington saw his primary care provider,

        Dr. William Kirshner, reporting that he had a lesion on the plantar surface of his

        left foot that arose after a puncture wound. Dr. Kirshner arranged an appointment

        with Dr. Alvin Ngan, a podiatrist at Virginia Mason Medical Center. Dr. Ngan saw

        Dunnington the same day and diagnosed the lesion as a pyogenic granuloma-a

        benign lesion.

               Dr. Ngan recommended two courses of possible treatment: it could be

        surgically excised or conservatively treated with cryotherapy. Dunnington chose

        the conservative treatment. Dr. Ngan administered the treatment and instructed

        Dunnington to return in 10 days. When Dunnington returned on September 15,

        2011, the lesion appeared recalcitrant. Dr. Ngan once again informed Dunnington

        of his options, which included surgical excision and biopsy. Dr. Ngan favored

        surgical excision, but Dunnington chose conservative treatment. Dr. Ngan

        instructed Dunnington to return in 10 days, but he did not. On December 16, 2011,

        Dunnington contacted Dr. Ngan, complaining of continued soreness, and requested

        an MRI that was performed on December 26, 2011. When Dunnington returned to

        the clinic the following day to discuss the results of his MRI, Dr. Ngan noticed the

        lesion was enlarged from the previous visit and he recommended surgical

        excisional biopsy. Dr. Ngan did not suspect cancer. Dunnington deferred making a

                                                     2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


        decision because he wanted to discuss the issue with his family. Dunnington then

        saw Dr. Ryan Bierman, seeking a second opinion regarding the surgical excision.

        Dr. Bierman also diagnosed the lesion as a benign, trauma-induced pyogenic

        granuloma. They discussed all options, including surgical excision and biopsy, but

        Dunnington chose conservative treatment once more. On January 31, 2012,

        Dunnington consulted a dermatologist, Dr. Arlo Miller, who performed a punch

        biopsy. This resulted in a positive finding of melanoma. On February 16, 2012,

        Dunnington underwent surgical excision and the cancer was removed. However,

        the melanoma recurred. Dunnington went through chemotherapy and radiation

        treatment, which proved unsuccessful, and the cancer recurred. Dunnington's left

        leg ultimately had to be partially amputated. He now appears to be cancer free.

               Dunnington brought a medical negligence action against Virginia Mason

        alleging that Dr. Ngan was negligent in Dunnington's diagnosis, which deprived

        him of a 40 percent chance that the melanoma would not recur had a proper

        diagnosis and treatment occurred. The defendant, Virginia Mason, asserted an

        affirmative defense of contributory negligence based on Dunnington's delay in

        returning for follow up care and his decision to seek a second opinion rather than

        undergo the recommended excision and biopsy. Dunnington moved to strike the

        affirmative defense or for partial summary judgment. Based on declarations, the

        court granted the motion, which the parties treat as a grant of partial summary

                                                     3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


        judgment. Virginia Mason's motion for reconsideration was denied. The trial court

        also granted Dunnington's motion for a loss of chance jury instruction, but denied

        his request for a substantial factor test instruction. Instead, the court determined

        that a but for causation standard is the appropriate legal standard. The parties

        jointly sought discretionary review of Dunnington's challenge to the loss of chance

        and substantial factor jury instruction and Virginia Mason's challenge to the trial

        court's dismissal of the contributory negligence defense.

                                                ANALYSIS

               Causation

               We first recognized the lost chance of a better outcome cause of action in

        Herskovits v. Group Health Cooperative ofPuget Sound, 99 Wn.2d 609, 664 P.2d

        474 (1983) (plurality opinion). Although a majority in that case recognized the

        cause of action, several opinions were authored and no opinion garnered five votes:

        the lead opinion by Justice Dore collected one supporting vote and a concurring

        opinion by Justice Pearson collected three votes. Although both of these opinions

        recognized the cause of action, they differed on its characterization. Most recently,

        in Mohr v. Grantham, 172 Wn.2d 844, 262 P .3d 490 (20 11 ), we revisited this issue

        and expressly adopted Justice Pearson's analysis. Mohr contains a detailed and

        comprehensive discussion of the cause of action, the principles underlying the

        doctrine, and how the cause of action fits in our traditional and general tort

                                                     4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


        principles of medical malpractice, including duty, breach, injury, and proximate

        cause. Mohr, 172 Wn.2d at 850-57.

               In Mohr, the plaintiff suffered a trauma-induced stroke and was permanently

        disabled. At the hospital, Mrs. Mohr suffered neurological symptoms but the

        physician failed to immediately treat her. Expert opinion established that she

        would have had a 50-60 percent chance of a better outcome with nonnegligent

        treatment. There, we adopted the characterization and analysis of the cause of

        action from the Herskovits concurrence and continued by noting,

               A plaintiff making such a claim must prove duty, breach, and that
               there was an injury in the form of a loss of a chance caused by the
               breach of duty. To prove causation, a plaintiff would then rely on
               established tort causation doctrines permitted by law and the specific
               evidence of the case.

        Mohr, 172 Wn.2d at 862 (emphasis added). By emphasizing the basic requirement

        of tort law, we implicitly recognized that generally a but for test is the applicable

        standard. While we did not conclusively reject a relaxed causation standard, we

        suggested in Mohr that general tort law principles apply.

               We have held in certain circumstances the substantial factor standard is

        appropriate to use:

               First, the test is used where either one of two causes would have
               produced the identical harm, thus making it impossible for plaintiff to
               prove the "but for" test. In such cases, it is quite clear that each cause
               has played so important a part in producing the result that


                                                     5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


              responsibility should be imposed on it. Second, the test is used where
              a similar, but not identical, result would have followed without the
              defendant's act. Third, the test is used where one defendant has made
              a clearly proven but quite insignificant contribution to the result, as
              where he throws a lighted match into a forest fire.

        Daugert v. Pappas, 104 Wn.2d 254, 262, 704 P.2d 600 (1985). Here, the plaintiff

        recognizes that when Mohr adopted the Herskovits concurrence, we rejected

        Justice Dore's analysis that the substantial factor test is used in all loss of chance

        cases. However, the plaintiff argues that in rejecting the lead opinion, we did not

        establish that a substantial factor test is never applicable. Thus, the plaintiff argues

        that the facts of this case fall into the limited set of circumstances where the

        substantial factor test is appropriate. In doing so, the plaintiff recognizes that a but

        for test generally applies, but argues it shouldn't under these facts.

               The Court of Appeals has recently confronted this issue. Relying on both

        Herskovits and Mohr, Division Three adopted a but for causation standard in a loss

        of chance case. Rash v. Providence Health & Servs., 183 Wn. App. 612, 634-35,

        334 P.3d 1154 (2014), review denied, 182 Wn.2d 1028 (2015). In that case, the

        patient underwent a right knee replacement and the physician failed to give the

        proper medication after surgery. As a result, the patient suffered numerous

        complications that resulted in a 10-day stay, instead of being discharged a day after

        Surgery. Although the plaintiffs expert could not provide an exact percentage of

        the loss of chance, he testified that the hospital's negligence was significant and

                                                     6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


        led to the patient's death. The plaintiff argued that a substantial factor test was

        appropriate. However, the trial court rejected this view and adopted a but for

        causation standard. The Court of Appeals affirmed the trial court holding that

        because Mohr adopted the Herskovits concurrence-the law in loss of chance

        cases-a but for causation standard was applicable.

               This holding was reiterated by Division Three most recently in Christian v.

        Tohmeh, 191 Wn. App. 709, 730, 366 P.3d 16 (2015), review denied, 185 Wn.2d

        1035 (2016). There, the physician failed to diagnose the plaintiff, resulting in a

        delayed postoperative surgery. The plaintiff would have had a 40 percent chance of

        diminished symptoms with nonnegligent treatment. The trial court granted the

        defendant's motion for summary judgment, concluding that the plaintiff did not

        satisfy her burden of proof as to the standard of care and proximate cause. Relying

        on Rash, the Court of Appeals reversed and determined that "the plaintiff must

        provide a physician's opinion that the health care provider 'likely' caused a lost

        chance of a better outcome," which she did. Christian, 191 Wn. App. at 730 (citing

        Rash, 183 Wn. App. at 631).

               In a medical malpractice action, the plaintiff must satisfy traditional tort

        elements of proof: duty, breach, injury, and proximate cause. Our cases have

        consistently recognized two elements of proximate cause: cause in fact and legal

        causation. "Cause in fact refers to the 'but for' consequences of an act-the

                                                     7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


        physical connection between an act and an injury." Hartley v. State, 103 Wn.2d

        768, 778, 698 P.2d 77 (1985) (citing King v. City of Seattle, 84 Wn.2d 239, 249,

        525 P.2d 228 (1974)). Yet, in a narrow class of cases, proximate cause is defined

        using a substantial factor test-it is an exception to the but for standard. Here, the

        issue is whether this case falls within a Daugert exception.

               The plaintiff argues that the facts of this case fall within the first Daugert

        exception: there were two causes of the 40 percent lost chance-the cancer and Dr.

        Ngan's negligence. We disagree. The two causes-the cancer and the

        negligence-would not have caused the identical harm. The cancer itself cannot be

        a negligently causing factor. Dunnington had a 40 percent chance of a better

        outcome with nonnegligent treatment. Based on the plaintiffs expert, he had a 40

        percent chance that the cancer would not recur and a 60 percent chance it would.

        What this means is that his existing cancer is what caused the recurrence, not the

        alleged negligence. This case is against only Dr. Ngan based on the asserted

        misdiagnosis that diminished Dunnington's 40 percent chance the cancer would

        not recur. It does not make sense to say that the cancer reduced Dunnington's

        chance the cancer would not recur. Although the plaintiff makes a case specific

        argument, his analysis could have broader implications. A key distinction of loss of

        chance cases is that regardless of the negligence, the ultimate injury is likely to

        occur. Thus, if we held that the underlying medical condition, such as cancer, is

                                                     8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


        also a cause of the lost chance, then we would essentially be holding that in every

        loss of chance case, the two causes, the negligence and the underlying medical

        condition, produce an identical harm. This would render a substantial factor test

        applicable in every loss of chance case involving medical malpractice-there will

        always be negligence and an underlying medical condition. Using a substantial

        factor test would be inconsistent with traditional tort law. Because the plaintiff fails

        to show this case fits within a Daugert exception, the substantial factor test is

        inappropriate.

               Contributory Negligence

               The hospital challenges the trial court's grant of the plaintiffs motion to

        strike pursuant to CR 12(f) or, in the alternative, motion for partial summary

        judgment on the issue of comparative fault pursuant to CR 56( a). 1 The parties treat

        the trial court's ruling as a grant of partial summary judgment, which we review de

        novo. Gleason v. Cohen, 192 Wn. App. 788,794,368 P.3d 531 (2016). The

        question in this case is whether a contributory negligence defense is barred as a

        matter of law. We hold it is not.




               1
                  The parties interchange the use of contributory negligence and comparative fault. For
        clarity, we will refer to the affirmative defense as contributory negligence. Contributory
        negligence does not automatically bar recovery for a tort victim; however, it can reduce
        damages. RCW 4.22.005.


                                                        9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


               In determining a plaintiff's contributory negligence, 2 "'the inquiry is

        whether or not he exercised that reasonable care for his own safety which a

        reasonable man would have used under the existing facts and circumstances, and,

        if not, was his conduct a legally contributing cause ofhis injury."' Rosendahl v.

        Lesourd Methodist Church, 68 Wn.2d 180, 182, 412 P.2d 109 (1966) (quoting

        Heinlen v. Martin Miller Orchards, Inc., 40 Wn.2d 356, 360, 242 P.2d 1054

        (1952)). "Whether there has been negligence or comparative negligence is a jury

        question unless the facts are such that all reasonable persons must draw the same

        conclusion from them, in which event the question is one oflaw for the courts."

        Hough v. Ballard, 108 Wn. App. 272,279,31 P.3d 6 (2001) (citing Shookv.

        Bristow, 41 Wn.2d 623, 626, 250 P.2d 946 (1952)). We must view the evidence,

        and all reasonable inferences from the evidence, in the light most favorable to the

        nonmoving party, and the motion should be granted if a reasonable person could

        reach only one conclusion. Folsom v. Burger King, 135 Wn.2d 658, 663, 958 P.2d

        301 (1998).

               The hospital alleges "'[t]hat the plaintiff's injuries and damages, if any, may

        be caused in part by the conduct of David Dunnington, thus barring or diminishing


               2
                 Washington pattern instruction 11.01 defines "contributory negligence" as "negligence
        on the part of a person claiming injury or damage that is a proximate cause of the injury or
        damage claimed." 6 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CIVIL
        11.01, at 133 (6th ed. 2012).


                                                      10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


        any right to recover."' 3 Resp't's App. at 164. Specifically, they point to two

        significant decisions made by the plaintiff that showcase his own negligence: (1)

        when he failed to return to the clinic for a follow-up appointment resulting in a

        three and a half month delay and (2) when he sought a second opinion from two

        other doctors, instead of having the recommended excision in December, resulting

        in a one month delay.

               The plaintiff counters that the defendant failed to prove that Dunnington's

        alleged contributory negligence was a proximate cause of his injury. To show a

        lack of proximate cause, the plaintiff points to Dr. Ngan's deposition testimony

        that even if Dunnington came back in October for his follow-up visit, Dr. Ngan

        would not have diagnosed the lesion as melanoma. The plaintiff focuses narrowly

        on Dr. Ngan's differential diagnosis and his reasons for recommending a biopsy.




               3
                  The hospital relies on Brooks v. Herd, 144 Wash. 173, 177, 257 P. 238 (1927). There,
        the court found no error with the challenged jury instructions because the instructions, in the
        aggregate, "correctly state the law as to the respective duties of physician and patient toward
        each other." Brooks, 144 Wash. at 177. Specifically, the court pointed to the following jury
        instruction: "[W]hen a patient goes to a physician and accepts the professional skill of such
        physician, it is the duty of the patient to follow the advice of the physician, and if he fails to
        follow the advice of the physician and something untoward happens to the patient which would
        not have happened or was not the physician's negligence, then the physician would not be liable;
        and if the plaintiff failed to follow the advice of the doctor and thereby aggravated the ailment,
        the jury should find for the defendant." Brooks, 144 Wash. at 177. This jury instruction, and the
        principle that contributory negligence is a bar to recovery, has been replaced with RCW
        4.22.005. Thus, the plaintiff can be liable for his own negligence, but his negligence doesn't bar
        recovery, it merely reduces his damages.


                                                        11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


               Looking at the facts in the light most favorable to the defendant, there is an

        issue of material fact. On September 1, 2011, Dr. Ngan recommended two courses

        of possible treatment: Dunnington's lesion could be surgically excised or

        conservatively treated with cryotherapy. Dunnington chose the conservative

        treatment. When Dunnington returned on September 15, 20 11, the lesion appeared

        recalcitrant. Dr. Ngan once again informed Dunnington of his options, which

        included surgical excision and biopsy. Dr. Ngan favored surgical excision, but

        Dunnington chose conservative treatment once more. Dr. Ngan instructed

        Dunnington to. return in two weeks; however, he did not. Instead, he returned in

        December, when Dr. Ngan instructed him that the next step was surgical excision

        and biopsy. Dr. Ngan alleged that if Dunnington returned in October and the lesion

        did not improve, he would have made the same recommendation as he did in

        December-surgical excision and biopsy. There is a clear dispute as to whether Dr.

        Ngan would have again recommended an excision in October if Dunnington had

        returned. If he did, the melanoma would have been revealed. 4




               4
                  The plaintiff argues that Dr. Ngan's affidavit revealed that he would have conducted an
        excision only if the lesion did not improve, but the lesion was, in fact, responding to treatment.
        Yet, this characterization of the evidence is based on selected testimony and fails to consider the
        record as a whole and in a light most favorable to the defense.


                                                         12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Dunnington v. Virginia Mason Med. Ctr., No. 91374-9


                                              CONCLUSION


               Traditional tort causation principles guide a loss of chance case. Applying

        these established principles, under the circumstances here, a but for cause analysis

        is appropriate. We affirm the trial court's ruling on this issue. We reverse the trial

        court's partial summary judgment dismissing the contributory negligence defense.

        We remand to the trial court for further proceedings.




        WE CONCUR:




                                 9·"




               v                 ?




                                                    13